Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered. Claims 1-10, 12-14, 17-19, 21, 22, 25 and 29-34 have been cancelled. Claims 11, 20, 27  and 35 have been amended.  Claims 11, 15, 16, 20, 23, 24, 26-28, 35 and 36 are pending in the application.

Response to Arguments
The 35 USC §112 rejections of the claims are withdrawn in light of the amended claims.
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant’s arguments consist of a discussion of the merits of the instant invention and the deficiencies of Brandt. However, Brandt necessarily or inherently includes an electromagnet, as discussed and agreed during the interview of 18 August 2022. Simple substitution of a known feature such as the electromagnet of Brandt, particularly given that a solenoid as discussed in AAPA is merely a specific type of electromagnetically operated device, renders the instant invention patentably indistinct.  Even so – and more germane – the device of the combination reads on the claims as discussed below.
Note, too, that any valve device provides “a force across a stroke length” in order to open or close.
Applicant discusses (pp 3-4) the merits of a lateral exposure to pressure. The claims do not sufficiently recite this feature in such a way as to distinguish over the prior art. Further, the specification includes nothing more than a schematic and a discussion of blocking a fluid flow path “across”, which even if taken in combination would not convey a “laterally sliding door” (Remarks p.3) to a person of ordinary skill in the art. Lastly, pressure in the instant invention as interpreted by Applicant would only push laterally in the sense that the perspective employed takes left to right as “lateral”. The flow would still press on the diaphragm and disc along the axis of the flow path leading to the closure device, as Brandt does.
Note that the instant closure device is described (para [21]) as being a disc, which may be in the shape of a circle or other shapes including a shape of the fluid flow path and a mating surface. Nothing conveys to the reader that a flexible “sliding door” type closure may be employed. The discussion of attaching the disc, even when described as being a layer of magnetic fibers on a diaphragm, would not cause the reader to then conclude that a separate, completely flexible rolling closure element is intended. In other words, it is not clear that Applicant had possession of such a device at the time of filing the application.
Examiner invites Applicant to schedule an interview if further discussion is desired.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15 – 19, 34, 35 and 36, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”).

Regarding Claim 11 as best understood, Brandt teaches a valve (Fig 1) with “a housing (12),
 …an electromagnet (26) contained by the housing (12) and configured to activate and deactivate (inherent); a diaphragm (at 22, 22a) comprising elastomeric
…valve materials; a disc (22a) arranged on the diaphragm (22), the disc comprising a layer of a single magnetic material (col 4, line 68) or an alloy coating (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]) the diaphragm (22) and being configured to interact with the electromagnet (26); and a pathway (Fig 1, at 12c) between the housing (12) and a combination of the diaphragm (22) and the disc (22a), wherein activation and deactivation of the electromagnet (26) causes the layer (at 22, 22a) to be attracted and repelled thereby respectively narrowing and widening the pathway (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the pathway (due to the narrowing and widening of same), wherein, in accordance with the activation and the deactivation of the electromagnet (26), the layer of the single magnetic material or the alloy (22a): is repelled (by the elasticity of 22) from the housing (at 12c) in response to the deactivation of the electromagnet (26) to cause the layer (at 22, 22a) to retract across (by the elasticity of 22) and open the pathway (at 22, 12c), and is attracted to the housing (at 12c; see also flux arrows 28) in response to the activation of the electromagnet (26) to cause the combination (22, 22a) to cross and seal the pathway (at 22, 12c; see also the “Response to Arguments”, in prior actions for a discussion of operation), wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the elastomeric portion (at 22, 22a, as is inherent in the operation of an electromagnet).”
Brandt does not teach the valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply an electromagnetically operated solenoid valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an electromagnetically operated valve such as that taught by Brandt by simple substitution in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claims 15 and 16, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Regarding Claim 34, “the elastomeric portion (22, 22a) comprises a diaphragm (22) comprising the elastomeric rubber valve materials (see discussion of Claim 11).”

Regarding Claim 35, Brandt does not specifically teach magnetic fiber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute magnetic fibers for the magnetic disc of Brandt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [25], applicant has not disclosed any criticality for the claimed limitations. Instead, Applicant merely introduces the fibers as an equivalent alternative to or form of a steel disc.

Regarding Claim 36, the device of Brandt would necessarily or inherently compress the rubber of the valve materials when actuated.
Official Notice is hereby taken that rubber is known to compress when pressure is applied.

Claim(s) 20, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Sorensen et al (9,561,321), and further in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”). 

Regarding Claim 20, when making and/or using the device (as in the valve at Fig 1) of Brandt, one necessarily performs the step(s) of “attracting the layer of the single magnetic material or the alloy (22a) to the electromagnet (26) to cause a combination of the diaphragm and the disc (at 22, 22a) to cross and seal the pathway (at 22, 12c; see again the “Response to Arguments”, prior action) in response to activation of the electromagnet (26); and repelling (via its elasticity) the layer of the single magnetic material or the alloy (22a) from the electromagnet (26) to cause the diaphragm (22) to retract across and open a fluid pathway (at 22, 12c) in response to deactivation of the electromagnet (26)
… wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the combination (22, 22a), wherein activation and deactivation of the electromagnet (26) causes the layer (22a) to be attracted and repelled thereby respectively narrowing and widening the pathway (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the pathway (due to the narrowing and widening of same)”. 
Brandt does not teach the valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply a valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.
Brandt does not teach valve control via a console.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control flow (“position being at least partially indicative of at least one parameter”: flow) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

When making and/or using the device of Brandt, one necessarily performs further step(s) in which:

Regarding Claims 23 and 24, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Regarding Claim 26, “attracting and repelling respectively causes narrowing and widening of the pathway (Brandt, at 12c) to adjust fluid flow.”

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”).

Regarding Claim 27, AAPA teaches (para [4]) a valve system with “a cassette comprising a fluid channel (“a tubing cassette…and one or more valves”)”.
AAPA does not discuss a specific valve structure, other than to discuss a generalized solenoid with an armature. Please note that a solenoid valve is merely a type of electromagnetically operated device.
Brandt also teaches the use of an electromagnetically operated device to control flow; specifically: “a diaphragm (22)
…a disc (22a) arranged on the diaphragm (22), the disc (22a) comprising a layer of a single magnetic material or an alloy coating the diaphragm (22; the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also Brandt at col 4, ll 39-40) and being configured to interact with [an] electromagnet (26); [the] electromagnet (26) configured to activate and deactivate (inherent), wherein the layer of the single magnetic material or the alloy (22a): is repelled (by the elasticity of 22) from the electromagnet (26) in response to the deactivation of the electromagnet to cause the diaphragm (22) to retract across (by the elasticity of 22) and open the fluid channel (that is, between 22 and 12c; hereinafter “at 22, 12c”), and is attracted to the electromagnet (26) in response to the activation of the electromagnet to cause the combination (22, 22a) to cross and seal the fluid channel (at 22, 12c), wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the elastomeric portion (at 22, 22a, as is inherent in the operation of a solenoid valve), and wherein activation and deactivation of the electromagnet (26) causes the layer (22a) to be attracted and repelled thereby respectively narrowing and widening the fluid channel (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the fluid channel (due to the narrowing and widening of same).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of AAPA to include the electromagnetically operated structure of Brandt using simple substitution of one known element for another. Such substitution would be made to effect actuation of the valve in a known manner in order to achieve the expected outcome of controlling fluid flow through the valve.
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”) as applied to Claim 27, above, and further in view of Sorensen et al (9,561,321).

Regarding Claim 28, AAPA in view of Brandt teaches control of flow by activating and deactivating an electromagnet (see discussion regarding Claim 27, above; also within AAPA a “solenoid” is discussed as controlling valve actuation).
AAPA as modified by Brandt does not explicitly teach electromagnetic valve control via a console, though it is believed that this is the type of system to which Applicant is referring in the “Field of the Invention” section.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control a valve (“vent valve”) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by AAPA in view of Brandt using a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753